Opinion by
Reeder, J.,
This is a bill iu equity for an injunction to restrain the county of Yenango from assessing and collecting taxes from the plaintiff for property of the Roman Catholic Church, upon which a building is erected which is used as a school.
The only question raised by the assignments of error is : Is this a purely public charity, such as will, under the statutes of this state and the provision in the state constitution, be exempt from taxation ?
While it is in evidence, and may be accepted by us as a fact, that the attendance upon this school is not limited to children of members or adherents to the Roman Catholic Church, but that children of all sects are admitted and taught there, and that no tuition is paid by the pupils, the expense of its maintenance being met by voluntary contributions principally from the congregation of the church, yet it is under the domination and control of the Roman Catholic Church, and the property is their exclusive property.
The property in question is not the property of a corporation. Its use, control, management and regulation are entirely within the power of the plaintiff. The title is conveyed to him in trust for the members of the congregation. The owners of the building can at any time assert their right to exclusive benefit therefrom. The conduct and management are rendered no part of the institution by its organic law, but can at any time, by the act of the owners thereof, be restricted entirely, absolutely and exclusively to the children of members of the congregation.
In interpreting the Act of May 14, 1874, P. L. 158, which designated certain classes of - institutions as being exempt from taxation, and within the letter of which act this institution might come, we must read into it the provision of the constitution of the state, which provides that “ the general assembly may by general laws exempt from taxation public property used for public purposes and institutions of purely public charity.”
Therefore, no institution falling within the act of 1874 can, under it, be exempt from taxation, unless it also falls within the provision of the constitution, and is purely a public charity.
The question as to what are institutions of purely public char*11ity has been, considered and determined by the Supreme Court in a very large number of cases. For the purposes of this case it is only necessary to cite a few of the principles which have the most direct application to the case before us. There can be no doubt that this school, under the evidence, is a charity. It is not carried on for profit, and all children, whether members of the church or not, are at present received and taught in the school without being charged anything for tuition. There is no obligation upon the owners of this property to continue this course, and, in the nature of things, it is but a fair presumption that when the children of the members of this congregation become numerous enough to require the entire space contained in the school building for their education, the tuition will be restricted to the children of the people to whom the school belongs.
In Philadelphia v. Woman’s Christian Association, 125 Pa. 572, Chief Justice Paxsoh says: “ Yet it did not appear in that case upon the hearing of the preliminary injunction, however the fact may have been, that the real estate taxed was stamped with any public charity nor was there anything to show that the regulation of the schools might not have been changed at any time and converted into a source of profit.”
In Thiel College v. County of Mercer, 101 Pa. 530, the same Chief Justice says: “ It can convert the very land it seeks to exempt from taxation into money and apply it to its own corporate use.”
In Philadelphia v. Masonic Home, 160 Pa. 572, “the defendant was an incorporated institution, and its charter provided that its object should be to provide for indigent, afflicted or aged free masons, their widows and orphans in the state of Pennsylvania, and for such others as may be placed in its charge.” This was held to be not a public charity.
“ The property must be regularly and permanently devoted to purely charitable purposes to entitle it to exemption from taxation: ” Contributors v. Delaware Co., 169 Pa. 305.
We can add nothing further to the excellent opinion filed by the court below which will give additional strength to what it has said in the disposition of this case.
The exceptions are dismissed and the decree affirmed. ■